Citation Nr: 1716214	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board remanded this claim in August 2015 and again in May 2016 for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.

The Board notes that in light of the Agency of Original Jurisdiction's (AOJ) refusal to comply with the Board's instruction to obtain an examination to determine the presence of a right acoustic neuroma, the Board will consider all of the Veteran's right ear hearing loss as due to his service-connected hearing loss.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's right ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level V.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in October 2009.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The January 2002, February 2004, November 2009, September 2015, and September 2016 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a May 2016 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the AOJ obtained the outstanding medical records, included them in the record, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Where impaired hearing is service-connected in only one ear, the non-service- connected ear will be assigned a Roman numeral designation of I, in order to determine the percentage evaluation from Table VII., subject to the provisions of 
§ 3.383 providing special consideration for paired organs and extremities.  38 C.F.R. § 4.85(f).

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85(a).  

B.  Factual Background and Analysis

The Veteran contends that his service-connected right ear hearing loss warrants a compensable rating.

The Veteran's private treatment records include the report of a May 2000 hearing evaluation.  During the audiological evaluation, the puretone thresheolds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
35
LEFT
110+
110+
110+
110+
110+

Those results show an average puretone threshold of 16.25 dB in the right ear and no response to frequencies tested and equivalent to 110 dB in the left ear.  Speech recognition ability was 100 percent in the right ear and no reaction with 0 percent in the left ear.  These audiometry test results equate to Level I hearing impairment in the right ear, using Table VI.  38 C.F.R. § 4.85.  

The Veteran stated he had an acoustic tumor removed from his left ear in 1995 and a residual tumor removed from the same ear in 1996.  The examiner noted that the Veteran was not a candidate for hearing aids based on the results from the hearing evaluation.

The Veteran underwent a VA examination in Januarys 2002.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:
			



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
40
LEFT
110+
110+
110+
110+
110+

Those results show an average puretone threshold of 21.25 dB in the right ear and no response to frequencies tested and equivalent to 110 dB in the left ear.  Speech recognition ability was 100 percent in the right ear and no reaction with 0 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to Level I hearing impairment in the right ear, using Table VI.  38 C.F.R. § 4.85.  

No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his daily activities or employment.

The Veteran underwent another VA examination in February 2004.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
45
LEFT
105+
105+
105+
105+
105+

Those results show an average puretone threshold of 22 dB in the right ear and no response to frequencies tested and equivalent to 105 dB in the left ear.  Speech recognition ability was 92 percent in the right ear and no reaction with 0 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to Level I hearing impairment in the right ear, using Table VI.  38 C.F.R. § 4.85.  

Regarding functional impact, the Veteran reported difficulty understanding people, especially if they were on his left side.  He increasingly found himself asking others  repeat themselves.  No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his daily activities or employment.

The Veteran was afforded another VA examination in November 2009.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
55
LEFT
105+
105+
105+
105+
105+

Those results show an average puretone threshold of 27.5 dB in the right ear and no response to frequencies tested and equivalent to 105 dB in the left ear.  Speech recognition ability was 84 percent in the right ear and no reaction with 0 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to Level II hearing impairment in the right ear, using Table VI.  38 C.F.R. § 4.85.  

Regarding functional impact, the Veteran reported difficulty understanding people and difficulty hearing background noise.  He stated that he needed to turn his right ear to hear better due to lack of hearing in his left ear.  He also stated that he had no sense of direction.  The examiner noted there were no significant effects on employment. 

VA treatment records reflect the Veteran underwent a VA audiological evaluation in June 2013.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
50
30
50
LEFT
105+
105+
105+
105+
105+

Those results show an average puretone threshold of 46.25 dB in the right ear and no response to frequencies tested and equivalent to 105 dB in the left ear.  Speech recognition ability was 84 percent in the right ear and no reaction with 0 percent in the left ear.  These audiometry test results equate to Level II hearing impairment in the right ear, using Table VI.  38 C.F.R. § 4.85.  

Pursuant to the August 2015 Board remand, the Veteran underwent another VA examination for ratings purposes in September 2015.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
45
55
LEFT
105+
105+
105+
105+
105+

Those results show an average puretone threshold of 51.25 dB in the right ear and no response to frequencies tested and equivalent to 105 dB in the left ear.  Speech recognition ability was 80 percent in the right ear and no reaction with 0 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to Level IV hearing impairment in the right ear, using Table VI.  38 C.F.R. § 4.85.  

Regarding functional impact, the Veteran reported an increase in difficulty understanding speech.   No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his ability to work.

Private treatment records from December 2105 include a diagnosis of bilateral sensorineural hearing loss.  His clinician noted the Veteran should consider a cochlear implant for right ear hearing loss in the future if his condition continued to worsen.

Pursuant to the May 2016 Board remand, the Veteran underwent another VA examination for ratings purposes in September 2016.  During the audiological evaluation, the puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
50
60
LEFT
105+
105+
105+
105+
105+

Those results show an average puretone threshold of 55 dB in the right ear and no response to frequencies tested and equivalent to 105 dB in the left ear.  Speech recognition ability was 72 percent in the right ear and no reaction with 0 percent in the left ear, using the Maryland CNC Test.  These audiometry test results equate to Level V hearing impairment in the right ear, using Table VI.  38 C.F.R. § 4.85.  

Regarding functional impact, the Veteran reported difficulty hearing and understanding others, especially in a group of people and in noisy environments.  No restrictions were noted by the examiner regarding the impact of the Veteran's hearing loss on his ability to work.

Upon review of the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected right ear hearing loss is not warranted.  

The Board notes that the Veteran is not service-connected for his left ear.  As such, the left ear is assigned a Roman numeral designation of I, in order to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).

Applying the clinical findings of the January 2002, February 2004, November 2009, September 2015, and September 2016 VA audiological examinations separately, to Table VII, noncompensable evaluations are assigned in all instances. Specifically, the point where the Roman numeral designations for each ear intersect indicates a zero percent evaluation.  The Veteran's right ear hearing impairment corresponded to no higher than an auditory acuity of Level V, and, when coupled with the Veteran's non-service-connected left ear auditory acuity of Level I, does not warrant a compensable rating.

The   January 2002, February 2004, November 2009, September 2015, and September 2016 VA audiological examinations revealed no exceptional pattern of hearing loss to warrant a compensable rating.  

The Board acknowledges the severity of the Veteran's non-service-connected left ear hearing loss, but has determined that special consideration for paired organs and extremities, specifically, the Veteran's right and left hearing impairment, is not warranted.  Under 38 C.F.R. § 3.383, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the non-service-connected disability is not the result of the veteran's own willful misconduct.  Here, the Veteran's non-service-connected left ear hearing impairment meets the criteria under 38 C.F.R. § 3.385, as the auditory thresholds in any of the frequencies 500, 1000, 2000 , 3000, and 4000 Hertz was greater than 40 dB.  Specifically, the Veteran's auditory thresholds were 105+ dB in his left ear.  Next, the Veteran's non-service-connected left ear was not the result of the Veteran's own willful misconduct, but rather due to the removal of a left acoustic neuroma in 1995, which led to extreme hearing loss in that ear.  While the Veteran's meets two of the three requirements under 38 C.F.R. § 3.383, unfortunately, he does not meet the last requirement, as hearing impairment in his service-connected right ear is not compensable to a degree of 10 percent or more, as discussed above.  For this reason, the Veteran's service-connected right ear and non-service-connected left ear may not be viewed as if both ears were service-connected to determine a percentage evaluation for hearing impairment under Table VII.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected right ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for right ear hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the noncompensable rating assigned at any point during the claim period, a staged rating is not warranted.  


C.  Extraschedular Rating

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the manifestations and functional impairments of the Veteran's right ear hearing loss are fully contemplated in the schedular criteria for the noncompensable rating.  Specifically, the schedular criteria under DC 6100 for hearing impairment considers the various levels of severity and/or impairment, and provides for higher ratings for more severe manifestations and/or impairments if such develop in the future.  The evidence of record has consistently demonstrated that the Veteran's right ear hearing loss disability manifested at no higher than Roman numeral Level V in the right ear throughout the entire appeal period.  The Board also finds that, with regard to the Veteran's statements about functional impact, i.e., difficulty understanding speech, especially in groups where background noise is present, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for right ear hearing loss.


ORDER

Entitlement to a compensable rating for right ear hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


